Exhibit 10.1

September 5, 2013

Omid Tahernia, President & CEO

c/o Ikanos Communications, Inc.

47669 Fremont Boulevard

Fremont, California 94538

Dear Omid:

Pursuant to a decision by the Compensation Committee of the Board of Directors,
we have agreed to the following modifications to your offer letter dated May 30,
2012 (the “Offer Letter”), as follows:

Section (e) of your Offer Letter shall be revised to add a new section
(e)(1)(v), which shall read:

“(v) except as the Board of Directors or Compensation Committee may otherwise
provide in an award agreement specifically referencing this provision,
accelerated vesting of the unvested portion of any stock option, restricted
stock, restricted stock unit, or other equity grant held by you, other than the
Time-Based Options Shares or Performance-Based Option Shares, that would have
vested during the period through and including the last day of the calendar
quarter that falls on (if your termination date is the last day of a calendar
quarter), or the first such date that falls after (if your termination date is
not the last day of a calendar quarter), the one-year anniversary of your
termination date.”

And a new section (e)(2)(v), which shall read:

“(v) except as the Board of Directors or Compensation Committee may otherwise
provide in an award agreement specifically referencing this provision, one
hundred percent (100%) of the unvested portion of any stock option, restricted
stock, restricted stock unit, or other equity grant held by you, other than the
Time-Based Options Shares or Performance-Based Option Shares, shall
automatically be accelerated in full so as to become completely vested upon such
termination or, if later, the close of the Change of Control.”

No other provision in your Offer Letter, other than as specifically set forth
here, shall be deemed to have been changed. If the above modifications to your
Offer Letter are acceptable to you, please signed where indicated below.

Very sincerely yours,

Ikanos Communications, Inc.

 

/s/ George Pavlov

George Pavlov Chairman, Compensation Committee of the Board of Directors

AGREED AND ACCEPTED:

 

/s/ Omid Tahernia

Omid Tahernia